Dean, J.
This is a suit for an injunction to prevent the city of Red Cloud and its officers from enforcing an ordinance which by its terms would prevent plaintiff from installing and operating an “Automatic. Coin-in-the-Slot Gasoline Pump” at a gasoline filling station without any attendant. A demurrer to the petition was sustained and the action dismissed. Plaintiff appealed.
The determining questions presented by the appeal were considered in Hawkins v. City of Red Cloud, ante, p. 487, submitted herewith. Following the rulings in that case, the judgment in the case at bar is
Affirmed.